IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JENNIFER BREKHUS, A/KA JENNY                           No. 84821
                  BREKUS,
                                  Appellant,
                              vs.                                        FILED
                  WILLIAM MANTLE,
                                   Res • ondent.                         SEP     3 2022
                                                                               Fi A.
                                                                                  SF,T)WN
                                                                               PREME COURT

                                                                          DEPUTY CLERK



                                      ORDER DISMISSING APPEAL
                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. B OWN
                                                                            Li

                                                            BY:


                 cc:   Hon. Connie J. Steinheimer, District Judge
                       John L. Marshall
                       Luke A. Busby
                       Reno City Attorney
                       William Mantle
                       Washoe District Court Clerk




 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

 (0) 1947
                                                                          az,-zci61117-